Case: 09-20476     Document: 00511063654          Page: 1    Date Filed: 03/26/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                           March 26, 2010

                                     No. 09-20476                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk



JULIE CYPROW

                                                   Plaintiff - Appellant
v.

TEX. DEPT. OF PUBLIC SAFETY, ET AL

                                                   Defendants - Appellees




                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:07-CV-3045


Before DAVIS, SMITH, and DENNIS, Circuit Judges.
PER CURIAM:*
        In this employment discrimination/retaliation case, the plaintiff-appellant,
Julie Cyprow, challenges the district court’s summary judgment in favor of the




        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-20476      Document: 00511063654         Page: 2     Date Filed: 03/26/2010

                                      No. 09-20476

defendant-appellee, Sgt. Torres,1 arguing that genuine issues of material fact
were presented.
       We have carefully reviewed the summary judgment record, including the
abundant evidence of customer and co-worker complaints regarding the
appellant’s rude and unprofessional conduct toward the patrons and employees
of the South Gessner Driver License Office—both before and after Sgt. Torres
became the appellant’s supervisor. We find no genuine issue of material fact and
agree with the district court that the appellant’s rude, unprofessional conduct
was the reason for her termination, rather than any discriminatory or
retaliatory intent on the part of her immediate supervisor, Sgt. Torres.
       For these reasons and the reasons stated by the district court in its careful
opinion dated June 17, 2009, we affirm the district court’s judgment.




       1
        Initially the plaintiff-appellant brought suit against her former employer, the Texas
Department of Public Safety, and supervisors, Sgt. Torres and Captain Norma Garza-
Jennings. However, on appeal, the appellant argues only that the district court erred in
dismissing Sgt. Torres.

                                             2